EXHIBIT 10.33

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between
Gemstar-TV Guide International, Inc. (the “Company”) and Doug Macrae
(“Employee”), as of the 22nd day of December 2003 (“Effective Date”).

 

I. EMPLOYMENT

 

The Company hereby employs Employee and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth, from December 22, 2003
(“Employment Date”), to and including January 1, 2007 (the “Term”). This
Agreement is subject to renewal only as set forth in Section VI below. In the
event the Agreement is renewed pursuant to Section VI below, reference to the
Term in this Agreement shall also refer to such renewal term.

 

II. DUTIES

 

A. Employee shall serve during the course of his employment as President of the
TV Guide Consumer Electronics Group and shall have such other duties and
responsibilities as are consistent with those generally performed by the
president of a company as the Chief Executive Officer of the Company shall
determine from time to time. The Company acknowledges that the TV Guide Consumer
Electronics Group is an operating division of the Company, provided however
that, subject to the provisions of Section IV-C below, the Company retains
absolute discretion to reorganize the Company from time to time and that nothing
in this Agreement shall in any way affect or limit such discretion.

 

B. Employee agrees to devote substantially all of his time, energy and ability
to the business of the Company. Nothing herein shall prevent Employee, upon
approval of the Board of Directors of the Company, from serving as a director or
trustee of other corporations or businesses which are not in competition with
the business of the Company or in competition with any present or future
affiliate of the Company; provided, however, that no approval of the Board of
Directors of the Company shall be required for Employee to (i) continue to serve
as a director of any company of which he was a director as of the Effective Date
so long as such company is not in competition with the Company or (ii) serve as
a director or trustee of any non-profit organization. Nothing herein shall
prevent Employee from (i) investing in real estate for his own account, (ii)
becoming a partner or a stockholder in any corporation, partnership or other
venture not in competition with the business of the Company or in competition
with any present affiliate of the Company, or (iii) becoming up to a 5%
stockholder in any publicly held corporation whether or not in competition with
the business of the Company or in competition with any present or future
affiliate of the Company.

 

C. For the Term of this Agreement, Employee shall report to the Chief Executive
Officer of the Company.

 

III. COMPENSATION

 

A. Salary: The Company will pay to Employee a base salary at the annual rate of
$600,000. Such salary shall be earned monthly and shall be payable in periodic
installments no less frequently than monthly in accordance with the Company’s
customary practices. Amounts payable shall be reduced by standard withholding
and other authorized deductions. Annual increases shall be at of the Company’s
sole discretion but in line with those of the Presidents of the TV Guide
Publishing and Television Groups, adjusting for performance.

 

B. Annual Bonus: Employee shall be paid an annual bonus at the Company’s sole
discretion based upon the performance of the TV Guide Consumer Electronics Group
and of Gemstar-TV Guide International, Inc. with a target bonus equal to the
average of the target bonuses measured in dollars of the Presidents of the TV
Guide Publishing and Television Groups.



--------------------------------------------------------------------------------

C. Stock Options: The Company shall grant to Employee, subject to Compensation
Committee approval and the vesting provisions described in this Agreement,
nonqualified stock options (the “Options”) under the Company’s 1994 Stock
Incentive Plan, as amended (the “Plan”), to acquire 350,000 shares of the
Company’s Common Stock (“Common Shares”). Each Option shall represent the right
to acquire one (1) Common Share. Subject to earlier termination of the Options
as described below, 22,500 Options shall vest in full and become immediately
exercisable on the first of day of each quarter during the Term of this
Agreement. The Options shall expire on the first to occur of (i) the close of
business on the last business day of the Company coinciding with or immediately
preceding the day before the tenth anniversary of the Effective Date, (ii) the
termination of the Options pursuant to Section 4.2 of the 1994 Plan, or (iii)
the termination of the Options in connection with a termination of Employee’s
employment with the Company as contemplated by the Option Agreement (as such
term is defined below) and as modified by Section IV-E-1 and IV-E-3 below. The
exercise price per Common Share under each Option shall equal the closing price
for a Common Share on the NASDAQ National Market Reporting System on the day
which this Agreement is approved by the Compensation Committee (which shall be
the grant date of the Options). The Options shall be evidenced by a written
option agreement in the form attached hereto as Exhibit A (the “Option
Agreement”) and shall, except as expressly provided in this Section III-G and in
Sections IV-E-1 and IV-E-3 below, be subject to the terms and conditions set
forth in the Plan and the Option Agreement. Additional annual Option grants with
a target equal to the target of the President of the TV Guide Television Group
may be made at Company’s sole discretion, subject to Compensation Committee
approval.

 

D. Vacation: Employee shall be entitled to four (4) weeks paid vacation each
year which shall be taken in accordance with the policies and practices as in
effect generally with respect to other peer executives of the Company.

 

IV. TERMINATION

 

A. Death or Disability: Employee’s employment shall terminate automatically upon
Employee’s death. If a Disability of Employee has occurred (pursuant to the
definition of Disability set forth below), the Company may give to Employee
written notice of its intention to terminate Employee’s employment. In such
event, Employee’s employment with the Company shall terminate effective on the
120th day after receipt of such notice by Employee, provided that, within the
120 days after such receipt, Employee shall not have returned to full-time
performance of his duties. For purposes of this Agreement, “Disability” shall
mean either a physical or mental impairment which substantially limits a major
life activity of Employee and which renders Employee unable to perform the
essential functions of his position, even with reasonable accommodation which
does not impose an undue hardship on the Company for an aggregate of 120 days in
any twelve-month period. The determination of disability under the preceding
sentence, shall be based upon information supplied by Employee and/or his
medical personnel, as well as information from medical personnel (or others)
selected by the Company. In the event Employee’s health care provider and the
Company do not agree as to whether Employee has a Disability, Employee and the
Company shall appoint a third-party qualified physician who shall evaluate
Employee and provide a determination of whether Employee has a Disability.

 

B. Cause: The Company may terminate Employee’s employment for “Cause” in the
event the Employee has engaged in or committed: willful misconduct; gross
negligence; theft, or fraud; any willful act that is reasonably likely to and
which does in fact have the effect of materially injuring the reputation,
business or a business relationship of the Company; and material breach of any
material term of this Agreement. In the event the Company determines that Cause
for termination exists based upon willful misconduct or gross negligence, the
Company shall give Employee fourteen (14) days prior written notice of such
termination which notice shall include reasonable detail as to the ground for
such termination. If such ground is curable, Employee shall be given thirty (30)
days from the date of such notice to cure such ground for termination for Cause.
After the expiration of any such cure period, the Company shall make a good
faith determination as to whether Employee has cured such ground for termination
for Cause and shall give written notice thereof to the Employee which, in the
case of a determination that Employee has failed to cure, shall include
reasonable detail as to why Employee’s efforts to cure were not adequate.
Notwithstanding anything to the contrary set forth in this Section IV-B, the
Company shall not have the right to terminate the Employee for “Cause” after the
expiration of six (6) months from discovery by the Company of the conduct or
circumstances that are the basis for such termination.

 

C. Good Reason: Employee may terminate employment for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean any of the following: (i) the
Company requires Employee to relocate his principal office more than 25 miles of
Weston, Massachusetts area without Employee’s consent; (ii) the Company assigns
Employee to a position other than President of the TV Guide Consumer Electronics
Group without Employee’s consent; (iii) the Company requires Employee to report
directly to anyone other than the Chief Executive Officer without Employee’s
consent; (iv) the Company substantially diminishes Employee’s duties or
responsibilities; (v) the Company fails to pay any amounts owed to Employee when
due or otherwise materially breaches any material term of this Agreement; (vi)
the occurrence of a Change in Control of the Company. For purposes of this
Agreement, a “Change in Control” shall mean either (1) the accumulation or
acquisition of a majority of the Common Shares of the Company by any person or
entity which, as of the Effective Date, owned less than ten percent (10%) of the
Common Shares or (2) the purchase of substantially all of the assets of the
Company by any person or entity which, as of the Effective Date, owned less than
ten percent (10%) of the Common Shares. Before terminating his employment with
Good Reason under subsections (i) (vi), Employee shall give the Company written
notice of his intent to terminate for Good Reason and the basis therefor,



--------------------------------------------------------------------------------

and the Company shall have thirty (30) days to cure (the “Cure Period”) the Good
Reason. At the end the Cure Period, Employee shall determine in good faith
determination as to whether the Company has cured such Good Reason. If Employee
determines that the Company has failed to cure the Good Reason within the Cure
Period, Employee may terminate his employment and this Agreement upon an
additional ten (10) days’ written notice which notice shall include reasonable
detail as to why the Company’s efforts to cure such Good Reason were inadequate.
In the event Employee intends to terminate his employment upon a Change in
Control, Employee must give the Company written notice of such termination
within six (6) months days after the Change in Control occurrence. For all
purposes under this Agreement, any termination by Employee with Good Reason
shall be treated as a termination without Cause and Employee shall be entitled
to the payments and benefits set forth in Section IV-E-3 pursuant to its terms.

 

D. Other than Cause or Death or Disability: The Company may terminate Employee’s
employment at any time, with or without cause, upon ninety (90) days’ written
notice.

 

E. Obligations of the Company Upon Termination:

 

1. Death or Disability: If Employee’s employment is terminated by reason of
Employee’s Death or Disability, this Agreement shall terminate without further
obligations to Employee or his legal representatives under this Agreement, other
than for (a) payment of the sum of (i) Employee’s annual base salary through the
date of termination to the extent not theretofore paid, (ii) Employee’s pro rata
bonus (based on number of days elapsed) for the calendar year during which the
Employee’s Death or Disability occurs, and (iii) any compensation previously
deferred by Employee (together with any accrued interest or earnings thereon)
and any accrued vacation pay, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (i), (ii), and (iii) shall be
hereinafter referred to as the “Accrued Obligations”), which shall be paid to
Employee or his estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the date of termination; and (b) payment to Employee or his
estate or beneficiary, as applicable, any amounts due pursuant to the terms of
any applicable welfare benefit plans. Upon a termination as a result of Death or
Disability, the Options, and any other options granted to Employee by the
Company during his employment, to the extent outstanding and not previously
vested at the time of such termination, shall thereupon vest in full and shall
continue to be exercisable for a period of three (3) years after such
termination.

 

2. Cause: If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company did not have Cause for termination under Section IV-B, then the
Company’s decision to terminate shall be deemed to have been made under Section
IV-D and the amounts payable under Section IV-E-3 shall be the only amounts
Employee may receive for his termination.

 

3. Other than Cause or Death or Disability: If the Company terminates Employee’s
employment for other than Cause or Death or Disability, or if Employee
terminates his employment with Company for Good Reason, this Agreement shall
terminate without further obligations to Employee other than (a) the immediate
payment of Accrued Obligations; (b) upon Employee’s execution, and
non-revocation, of a release substantially in the form attached hereto as
Exhibit B, payment to Employee of a lump sum equal to the greater of (i)
eighteen months of his then current salary, or (ii) the balance of base salary
payments for all remaining years of this Agreement; and (c) payment to Employee
of any remaining guaranteed bonus, less standard withholdings and other
authorized deductions. Furthermore, if the Company terminates Employee’s
employment for other than Cause, Death or Disability, or if Employee terminates
his employment with Company for Good Reason, the Options, and any other options
granted to Employee by the Company during his employment, to the extent
outstanding and not previously vested at the time of such termination, shall
thereupon vest in full and shall continue to be exercisable for a period of
three (3) years after such termination.

 

4. Termination By Employee Other than for Good Reason: Employee may terminate
his employment with Company upon 30 days’ written notice for any reason other
than Good Reason, Death or Disability. For all purposes under this Agreement,
any such termination by Employee shall be treated as a termination for Cause.

 

5. Exclusive Remedy; Mitigation: Employee agrees that the payments contemplated
by this Agreement shall constitute the exclusive and sole remedy for any
termination of his employment and Employee covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment. The Company agrees that the payments contemplated by the Agreement
shall not be reduced by any compensation Employee may receive as a result of
employment by any other person or entity after the termination of his
employment.

 

V. ARBITRATION

 

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Employee’s employment, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Los Angeles, California,
before a sole arbitrator selected from the American Arbitration Association
(“AAA”), and shall be conducted in accordance with the AAA rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until otherwise modified by the
Arbitrator; provided, however, that such provisional injunctive relief shall be
sought in aid and in advance of the arbitration only. Final resolution of any
dispute through arbitration may include any remedy or relief which the
Arbitrator deems just



--------------------------------------------------------------------------------

and equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Employee’s employment. Employee and
Company agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or his reasonable attorneys’ fees and
costs (including forum costs associated with the arbitration) incurred by it or
him in connection with resolution of the dispute in addition to any other relief
granted.

 

VI. RENEWAL.

 

This Agreement shall automatically renew for one additional term of two (2)
yeas, commencing January 2, 2007, unless either Employee or the Company gives
the other written notice on or before December 2, 2006, of an intent not to
renew. In the event the Company notifies Employee of its election not to renew,
this Agreement shall expire and terminate on January 2, 2007, and such
termination shall be treated for all purposes under Agreement as a termination
by the Company without Cause. In the event Employee notifies the Copy of his
election not to renew, this Agreement shall expire and terminate on January 1,
2007, and such termination shall be treated for all purposes under this
Agreement as a termination by Employee without Good Reason.

 

VII. ANTISOLICITATION

 

Employee promises and agrees that during the term of this Agreement, and for a
period of twelve months thereafter, he will not influence or attempt to
influence any company which has material business with Company if such influence
would be viewed as detrimental to the Company.

 

VIII. SOLICITING EMPLOYEES

 

Employee promises and agrees that he will not, during the term of this Agreement
and for a period of twelve (12) months following termination of his employment
or the expiration of this Agreement or renewal in accordance with Section VI
above, directly or indirectly solicit any of the Company employees who earned
annually $50,000 or more as a Company employee during the last six months of his
or her own employment to work for any business, individual, partnership, firm,
corporation, or other entity then in Competition with the business of the
Company or any subsidiary of the Company. For the purposes of this provision,
“indirectly solicit” shall mean that Employee has provided name(s) or other
identifying information to aid in the solicitation of such person.

 

IX. CONFIDENTIAL INFORMATION

 

Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to
Employee in confidence. Except in the performance of duties on behalf of the
Company, Employee shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material, unless such Confidential
Material ceases (through no fault of Employee’s) to be confidential because it
has become part of the public domain. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to the
Confidential Material or otherwise to the Company’s business, which Employee
prepares, uses or encounters, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of this Agreement by any means, or whenever requested by the
Company, Employee shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that may be or
at any previous time has been in Employee’s possession or under Employee’s
control, provided however, that Employee may retain in his possession any
Confidential Material that reflects the terms of his employment with the Company
or the terms or amount of his compensation and benefits.

 

X. INDEMNIFICATION

 

To the maximum extent permitted by applicable law, Company shall indemnify
Employee and hold Employee harmless from and against any and all claims,
liabilities, judgments, fines, penalties, costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs of investigation and experts,
settlements and other amounts actually incurred by Employee in connection with
the defense of any action, suit or proceeding, and in connection with any appeal
thereon) incurred by Employee in any and all threatened, pending or completed
actions, suits or proceedings, whether civil, criminal, administrative or
investigative (including, without limitation, actions, suits or proceedings
brought by or in the name of Company) arising, directly or indirectly, by reason
of Employee’s status, action or



--------------------------------------------------------------------------------

inaction as a director, officer, employee or agent of Company or of an affiliate
of Company. The Company shall promptly advance to Employee upon request any and
all expenses incurred by Employee in defending any and all such actions, suits
or proceedings to the maximum extent permitted by law.

 

XI. SUCCESSORS

 

A. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.

 

B. This Agreement may not be assigned by the Company without Employee’s prior
written consent, unless such assignment is made in connection with a Change in
Control, in which case, this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. With respect to any assignment of this Agreement by
Company requiring Employee’s prior written consent, no such permitted assignment
shall relieve the Company of its obligations or liability hereunder unless
Employee otherwise agrees in writing.

 

XII. WAIVER

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

XIII. MODIFICATION

 

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer.

 

XIV. SAVINGS CLAUSE

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XV. COMPLETE AGREEMENT

 

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement. To the extent that there is any conflict or inconsistency
between the terms of this Agreement and the terms of the Option Agreement or the
Plan, the terms of this Agreement shall govern.

 

XVI. GOVERNING LAW

 

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

 

XVII. CONSTRUCTION

 

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

XVIII. COMMUNICATIONS

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee at 209
Burlington Road, Bedford, MA 02493, or addressed to the Company at 6922
Hollywood Blvd., Los Angeles, CA 90028, Attention: Gloria Dickey. Either party
may change the address at which notice shall be given by written notice given in
the above manner.

 

XIX. EXECUTION

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.



--------------------------------------------------------------------------------

GEMSTAR-TV GUIDE INTERNATIONAL, INC.

/s/    Jeff Shell

--------------------------------------------------------------------------------

JEFF SHELL, CEO

DOUG MACRAE

/s/    Doug Macrae

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT A

OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

General Release Agreement

 

This General Release Agreement (the “Agreement”) is entered into as of
            , 200_, by and between Doug Macrae (the “ Employee “) and GEMSTAR-TV
GUIDE INTERNATIONAL, INC. (the “ Company “). Employee and the Company are
parties to an Employment Agreement dated as of             , 2003 (the
“Employment Agreement”).

 

Employee’s employment with the Company will terminate effective on             ,
200_ (the “Termination Date”). In exchange for the severance pay and other
severance benefits provided to Employee under Section IV-E-3 of the Employment
Agreement, and except for the obligations of Company under such Section IV-E-3,
Employee hereby covenants not to sue and releases the Company, and its
subsidiaries, parent and affiliated entities, past and present, and each of
them, as well as their respective trustees, directors, officers, agents,
employees, shareholders, assignees, successors, attorneys, and insurers, past
and present, and each of them (individually and collectively referred to herein
as “Releasees”), from any and all claims, wages, agreements, contracts,
obligations, covenants, demands, costs, expenses, attorneys’ fees, rights,
debts, liens, and causes of action, known or unknown, suspected or unsuspected,
arising out of or in any way connected with his employment or any other
transactions, occurrences, acts or omissions, or any loss, damage or injury
whatsoever, known or unknown, suspected or unsuspected, resulting from any act
or omission by or on the part of said Releasees, or any of them, committed or
omitted, prior to the execution of this Agreement, whether based on contract,
tort, common law, or statute. Employee acknowledges by the execution of this
Agreement that he has no further claims against the Releasees other than for the
performance of the obligations set forth in Section IV-E-3 and Section IX of the
Employment Agreement.

 

The Employee hereby acknowledges that he has read this Agreement, understands
its contents and agrees to its terms and conditions knowingly, voluntarily and
of his own free will. Specifically, the Employee agrees: (a) that he is
releasing any and all claims under the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, and any federal,
state or local fair employment acts arising up to the date of the execution of
this Agreement; (b) that the consideration being received by the Employee is
greater than he would have been entitled to receive before signing this
Agreement; (c) that the Employee is hereby advised to consult an attorney of his
choice prior to the execution of this Agreement; (d) that the Employee was given
twenty-one (21) days from the date of receipt of this Agreement to decide
whether or not to execute it; and (e) that the Employee has seven (7) days from
the execution of this Agreement to revoke its execution and this Agreement will
become null and void if he elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period. In the event of such revocation, the Company will not have
any obligations under this Agreement or Section IV-E-3 of the Employment
Agreement except for the payment of Accrued Obligations as defined in the
Employment Agreement.

 

If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provisions or application and,
therefore, the provisions of this Agreement are declared to be severable.

 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
             day of              200    .

 

 

DOUG MACRAE

--------------------------------------------------------------------------------

GEMSTAR-TV GUIDE INTERNATIONAL, INC. By  

 

--------------------------------------------------------------------------------

Its  

 

--------------------------------------------------------------------------------